Citation Nr: 1816943	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-04 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the right tonsillar fossa, claimed as throat cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to May 1969 and from August 1971 to January 1976.  He had active service in the Republic of Vietnam from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before a Veterans Law Judge (VLJ) at a videoconference hearing in April 2015.  A transcript of the hearing has been associated with the claims file.  In January 2018, the Board advised him that the VLJ who conducted the April 2015 hearing was no longer employed at the Board.  The Veteran was informed of his right to request another hearing.  In January 2018, the Veteran and his representative indicated that the Veteran did not wish to appear at another Board hearing.

In August 2015, the Board remanded the case for additional evidentiary development.  The appeal has been returned to the Board for further action.


FINDING OF FACT

Squamous cell carcinoma of the right tonsillar fossa did not manifest in service or within one year of service and is not attributable to an in-service injury, event, or disease.


CONCLUSION OF LAW

The criteria for service connection for residuals of squamous cell carcinoma of the right tonsillar fossa and its treatment have not been met on a direct or presumptive basis.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.103, 3.303, 3.307, 3.309(e) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Remand Compliance

As noted in the Introduction, this case was remanded to the AOJ for additional development in August 2015.  The Board is satisfied that there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-67 (1999);  Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012);  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

III.  Service Connection

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2017).

Service connection based upon exposure to certain herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  The diseases associated with herbicide exposure for purposes of the presumption do not include squamous cell carcinoma of the right tonsillar fossa.  38 U.S.C. § 1116(a)(2) (2014);  38 C.F.R. § 3.309(e) (2017).  Even though the evidence does not warrant presumptive service connection, the Veteran is not precluded from establishing service connection for squamous cell carcinoma of the right tonsillar fossa with proof of direct causation.  See Combee v. Brown, 34 F.3d (Fed Cir. 1994).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a) (2017); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Evidence

The Veteran served as wire operations specialist in the United States Army including service in the Republic of Vietnam in 1968-69 and is presumed to have been exposed to designated herbicide agents.  The Veteran contends that residuals of squamous cell carcinoma of the right tonsillar fossa and its treatment are due to exposure to the designated herbicide agents.

The Veteran's May 1969 Separation Report of Medical History reported no ear, nose, or throat trouble; no goiter; no tumor, growth, or cyst; and no boils.  The Veteran reported a history of asthma and chronic colds but an examiner noted that there were no sequelae to this medical history.  Likewise, the Veteran's August 1971 Reenlistment Examination reported normal throat and mouth; however, an examiner noted that the Veteran has had asthma since childhood.

An August 1972 service treatment record (STR) reveals that the Veteran sought medical care for a sore throat.  A clinician opined that his tonsils appeared reddened, providing a diagnostic impression of pharyngitis.  An STR of August 1975 shows that the Veteran reported to sick call for a sore throat, a stuffy nose, a cough, and an irritated pharynx; and an examiner provided a diagnostic impression of a cold.  In October 1975, the Veteran complained of a choking sensation; an examiner noted that the Veteran was overweight and smoked 4 packs of cigarettes a day.  The examiner advised the Veteran to stop smoking.

The Veteran's January 1976 Separation Examination from his second tour of active duty included a Report of Medical Examination in which the Veteran reported that his throat and mouth were normal.  As was the case earlier, a notation provided that the Veteran has had asthma since childhood.  The associated Report of Medical History indicated that the Veteran had no ear, nose, or throat trouble; no thyroid trouble; and no tumor, growth, cyst, or cancer.

A November 1997 VA treatment record noted that the Veteran sought mental health treatment, stating that he might have a drinking problem.

In a March 1999 pathology and treatment report from B. Hospital, a private facility, Dr. G. (the Veteran's private treatment physician) wrote that the Veteran has had radiation therapy and underwent a direct laryngoscopy and right modified neck dissection.  This report described the procedures performed as well the Veteran's discharge instructions.

A review of VA treatment records from 1999 shows that the Veteran received substance abuse counseling.  Other notations reported that he underwent a surgical resection of his neck and received subsequent radiation therapy.

In a November 2000 letter, Dr. D., a private physician, wrote that the Veteran's carcinoma of the right tonsillar fossa was Stage 4 at the time of the radiation therapy and post right neck dissection; however; there was no evidence of disease clinically. In an October 2002 letter, Dr. D. reported that the Veteran had a diagnostic impression of tonsillar cancer, Stage T2, N2, M0, Stage 4.  He also noted that 31/2 years have passed since the completion of radiation therapy; at present there was no evidence of disease clinically.

A December 2002 radiological consultation at a private facility provided that a computer tomography (CT) scan with contrast showed post-surgical changes.  Specifically, the radiologist opined that there was no evidence of recurrent mass or adenopathy.  However, maxillary sinus mucus retention cysts appeared bilaterally.
A May 2005 private treatment report noted the presence of a well-healed surgical scar.  The private clinician also endorsed that no nodes were appreciated.

A June 2006 private report noted that the Veteran sought treatment in follow-up of malignant neoplasm of the tonsil.  A clinician reported that the Veteran was stable and doing well. The Veteran experienced mild dysphagia but no weight loss.  The clinician also opined that the Veteran drank alcohol occasionally and used to smoke (but has quit).

In a January 2007 VA examination for an unrelated disorder, the examiner noted the Veteran's report of working full time as a welder for the past 20 years.  

The RO received the Veteran's claim for service connection for throat cancer in July 2009.  

Also in September 2009, the Veteran was afforded an Agent Orange Registry Examination.  A clinician noted the history of cancer with radiation treatment and radical neck resection and that the Veteran was now "clean."

In November 2009, the Veteran was afforded a VA examination.  The examining VA clinician reviewed the claims file, considered the Veteran's accounts of his medical history, and conducted a physical examination.  The clinician noted that the Veteran has been diagnosed with carcinoma of the right tonsillar fossa in November 2000, and had received radiation treatment.  The clinician opined that the carcinoma significantly impacted his usual occupational activities.  

As to Agent Orange, the clinician stated that the Veteran's current carcinoma of the right tonsillar fossa is less as likely as not caused or the result of in-service illness.  As a rationale for this finding, the clinician stated the Veteran's carcinoma of the pharynx was treated with surgery and radiation.  This carcinoma is classified as a digestive tumor and not a respiratory cancer.  Therefore, the Veteran's carcinoma of the right tonsillar fossa does not fall under the category of Agent Orange respiratory cancers covered by the herbicide presumption.

VA treatment records from 2010 include clinicians' notations concerning the Veteran's use of tobacco and alcohol.

In March 2010, the Veteran submitted a statement, via VA FORM 21-4138.  Here, he provided a notice of disagreement (NOD) to the RO's rating decision which denied service connection.  The Veteran acknowledged that carcinoma of the right tonsillar fossa is not presumptive for the "conditions" subject to exposure to Agent Orange.  However, he conjectured that the same air carrying dioxins to the respiratory system flowed through the "upper respiratory tract" in an even greater quantity.

January 2011 VA treatment reports took note of the Veteran's pharyngeal problems, as well as his history of undergoing chemotherapy.  Also, VA treatment records from 2011 note that the Veteran underwent throat surgery, related to squamous cell carcinoma of the right tonsillar fossa.

Impressions from a November 2011 private magnetic resonance imaging (MRI) study included: 1) moderate paranasal sinus disease; 2) consideration right mastoiditis; and 3) no evidence of intra-axial lesion.  The radiologist further noted that there was somewhat thickened increased enhancement of the dura throughout the cranial vault.  Moreover, the possibility of meningitis could not be excluded.  Notations reveal that these findings were conveyed to the Veteran.

At the April 2015 videoconference hearing, the Veteran testified that his diagnosis of squamous cell carcinoma of the right tonsillar fossa was Stage IV when it was discovered.  He also acknowledged that squamous cell carcinoma of the right tonsillar fossa was not a presumptive condition.  The presiding VLJ agreed to leave the Veteran's file open for 60 days, to allow the Veteran to obtain-at minimum-some affirmative evidence to support the Veteran's contention that a nexus exists between Agent Orange and squamous cell carcinoma of the right tonsillar fossa.

In May 2015 progress note, a VA physician opined that laryngeal and lung cancer have been statistically associated with Agent Orange exposure, the tonsil is anatomically in close proximity to larynx.  Therefore, according to this physician, tonsil cancer may be linked to Agent Orange exposure.  However this physician reported that this linkage or association has not been established statistically.  The Veteran also submitted a copy of this progress note to support his contention as to Agent Orange.

In December 2015, the Veteran was afforded a VA examination pursuant to the Board's August 2015 remand directives.  The examiner reviewed the claims file, considered the Veteran's accounts of his medical history, and conducted a physical examination.  The examiner reported that the Veteran had been diagnosed with cancer in March 1999, and she acknowledged that he had served in the Republic of Vietnam.  The examiner noted that current residuals of the cancer treatment included xerostomia, mild pharyngeal dysphagia, surgical scars, and lower jaw dentures.  There was no evidence of head or neck malignancy. 

The examiner opined that there is not a 50 percent or better probability that the Veteran's carcinoma of the tonsillar fossa is etiologically related to his presumed exposure to herbicides while serving in Vietnam.  The examiner provided a thorough rationale for her finding.  She cited four peer-reviewed scientific publications in the fields of otolaryngology and oncology and opined that medical literature and epidemiological data do not support that carcinoma of the tonsillar fossa is etiologically related to herbicides, including Agent Orange.  Rather, the medical literature supports a finding that squamous cell carcinoma of the tonsillar fossa is closely correlated with tobacco use and excessive alcohol use as well as increased relative risk in persons with a history and/or current human papilloma virus (HPV).  

VA treatment records from 2015 and 2016 reported that the Veteran had had surgery to treat throat cancer.  Examiners opined that he received radiation therapy and could no longer drink alcohol, of which he had a history of excessive use.

In October 2017, the Veteran's current representative submitted an informal hearing presentation.  In pertinent part, this representative reiterated the Veteran's contentions, indicating that service connection was warranted. 

In January 2018, the Veteran submitted a statement, via VA FORM 21-4138.  He posed whether it is unreasonable to assume that the same chemicals that cause lung cancer do not pass through the esophagus coating , tongue, and throat to get to get to the lungs.  He also conveyed his frustration at there being "too much bureaucracy and too little sense."

The Board has considered the Veteran's and his representatives' contentions that the Veteran's current squamous cell carcinoma of the tonsillar fossa is due to exposure to certain herbicide agents; however, the Board has already noted that squamous cell carcinoma of the tonsillar fossa does not fall within the ambit of the herbicide presumption.  See 38 U.S.C. § 1116(a)(2) (2012); 38 C.F.R. § 3.309(e) (2017).  

Analysis

Given that the Veteran has a current disability of residuals of surgery and radiation treatment for squamous cell carcinoma of the tonsillar fossa, the required element of a current disease or disability has been met.  See Shedden, supra.

However, in general, a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disease.  Id.  When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for the Veteran's squamous cell carcinoma of the tonsillar fossa is not warranted.

The evidence of record indicates that the Veteran had no serious injuries or illnesses indicative of squamous cell carcinoma of the tonsillar fossa while in active service.  While the Veteran's STRs show that he sought treatment for a sore throat and an irritated pharynx, his second Separation Examination of January 1976 indicated that the Veteran had no ear, nose, or throat trouble; no thyroid trouble; and no tumor, growth, cyst, or cancer.  In short, the in-service sore throat and irritated pharynx were resolved by the time that the Veteran separated from service.  The first lay or medical evidence of the onset of throat cancer was in 1999, many years after service and presumed exposure to herbicide.  

Turning to the medical evidence of record, the Board may favor the opinion of one competent medical examiner over that of another as long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 7 Vet. App. 467 (1993).

Greater weight may be placed on one practitioner's opinion over another depending on factors such as reasoning employed and whether or not and the extent to which they reviewed prior clinical records and evidence.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Furthermore, the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App, 140 (2003).

Records of medical care by his private physicians and surgeons in 1999 and thereafter are silent for any reference to a history of presumed exposure to herbicide agents.  It would be reasonable for these clinicians to have noted awareness and at least some comment regarding this contended cause for the disease. 

The Board places some probative weight on the May 2015 VA progress note.  The physician noted that laryngeal and lung cancer have been statistically associated with Agent Orange exposure; and the tonsil is anatomically in close proximity to larynx.  Therefore, according to this physician, tonsil cancer may be linked to Agent Orange exposure.  However, the Board notes that this physician provides no specific reference as to the source of these "statistical" findings.  As such, his supposition is bald and conclusory.  Moreover, this physician qualified his statement by noting that this linkage or association has not been established statistically. (This is a somewhat contradictory statement in light of his earlier contention.)

The May 2015 progress note warrants less weight when compared to the December 2015 VA examiner's opinion, in which warrants greater probative weight.

As set forth above, the VA examiner reviewed the claims file, considered the Veteran's accounts of his medical history, and conducted an examination.  After a thorough evaluation, this examiner opined that there is not a 50 percent or better probability that the Veteran's carcinoma of the tonsillar fossa is etiologically related to his presumed exposure to herbicides while serving in Vietnam.  

The examiner provided a thorough rationale for her finding in this Veteran's case.  Medical literature and epidemiological data do not support that carcinoma of the tonsillar fossa is etiologically related to herbicides, including Agent Orange.  Rather, according to the examiner, the medical literature supports a finding that squamous cell carcinoma of the tonsillar fossa is closely correlated with tobacco use and excessive alcohol use as well as increased relative risk in persons with a history and/or current human papilloma virus (HPV).  As noted above, she bolstered her opinion and rationale with references to four peer-reviewed scientific publications in the fields of otolaryngology and oncology.

In assessing this claim, the Board has considered the Veteran's lay assertions.  He is clearly competent to report symptoms such as pain and lack of salivation.  See Jandreau, supra.  Even though the Veteran feels strongly that a presumption of service connection for respiratory and laryngeal cancer should extend to the pharynx because they are structurally in close proximity and would encounter the same airborne hazards, an etiological determination of this nature would necessitate professional evaluation and commentary as to medical, epidemiological, and statistical findings.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) ("Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.").  

The preponderance of the evidence is against the Veteran's claims and there are no doubts to be resolved.  See 38 U.S.C. § 5.107(b) (2012);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for squamous cell carcinoma of the right tonsillar fossa, claimed as throat cancer, is denied




___________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


